Fish, C. J.
(After stating the foregoing facts.)
1. One of the grounds of the motion for new trial is that the court erred in instructing the jury as follows: “An admission, as applied to a criminal case, is the statement made by the defendant of a fact or facts pertinent to the issue, or [and ?] tending, in connection with other facts or circumstances, to prove the guilt of the accused, but which of itself is not enough to authorize a conviction.” The errors assigned upon this instruction are that it “is not a correct definition of an admission, and is not a correct statement of the law. Further, it is error to charge on admissions. Admissions apply to civil cases; confessions to criminal cases. The law is stricter on the sufficiency and admissibility of confessions than for admissions.” Immediately following the instruction above quoted, the court charged as follows: “If the jury believe any admission was made by the defendant in this case as to any fact or facts illustrating his guilt or innocence, you may consider the same in connection with and in the light of any other facts bearing upon the guilt or innocence of the accused, and from all the evidence given, and considering the defendant’s statement, determine the guilt or innocence of the accused. I charge that all admissions should be scanned with care and received with great caution. An admission uncorroborated by other evidence is not sufficient to justify a conviction; an admission is a circumstance which requires the aid of testimony to authorize a reasonable conclusion of guilt.” The instruction is not erroneous for any of the reasons assigned, especially when considered in connection with the charge which immediately followed it, as above set forth. Ransom v. State, 2 Ga. App. 826 (59 S. E. 101).
2. The motion' assigns error upon the following excerpt from the charge: “A conspiracy may be defined as a combination or agreement between two or more persons to do an unlawful act. Whether or not there was a conspiracy in this case is for you to decide from the evidence. The existence or non-existence of a conspiracy or common intent may be established by proof of acts and conduct or by proof of express agreements, if any. If you determine that there was a conspiracy between two or more persons to ■do the act alleged in the indictment, then I charge you that any *812act done in pursuance of that agreement by any one of the persons to the agreement is the act of both or all, if done within the scope of the agreement. If you believe that there was a conspiracy or common intent between the defendant and another or others to do the unlawful act charged in the indictment, then I charge you, if one of the others to the conspiracy or common intent, if there was. such, did the act alleged in the indictment, that is, killed Jesse Singley, and the defendant stood by, aiding, assisting, and abetting the act to be done, then he would be guilty of the act that the one who struck the fatal blow would be guilty of.” The exception to this charge is that there was no evidence to authorize the charge on the subject of conspiracy. The exception is not meritorious. A conspiracy may be shown by circumstantial as well as by direct evidence. Weaver v. State, 135 Ga. 317 (69 S. E. 488), and eit. The circumstances in evidence were amply sufficient to authorize a fair inference by the jury that the accused and his father, Bill Turner, and perhaps others conspired to shoot Jesse Singley and others who were with him at the time they were fired on. There was evidence tending to show that Bill Turner, the accused, and probably one or more of his brothers had no good feeling towards the white men, on account of the incidents which occurred in the afternoon, and as set forth in the statement of facts preceding this opinion. Bill Turner with several other persons, he being armed with a loaded riñe, was seen a few minutes prior to the homicide, going in the direction where it occurred. It was at night, and Singley and those with him were fired upon in the dark, and from a field near the road which Singley and his party were traveling, six shots being fired at them. In fact Singley was assassinated from ambush. The accused when leaving the place about 10 or 20 minutes after the shooting, was accosted and 'asked: “What are you’ doing here, and where are you going? You had better get away from here; they will kill you for shooting that' way.” And lie replied: “I am going now.” Moreover, he admitted that he was present when the shooting occurred, and that his father did the shooting, and stated that he (the accused) did not shoot. He fled and went to the city of Macon, where he was subsequently arrested. If he was with-his father when the latter shot from ambush and killed Singley, a very strong inference arises, from that fact, that he was acting in concert with his father in *813the latter’s purpose to assassinate Singley, or some of them who accompanied him. There was no evidence that the accused at-temped to dissuade his father from shooting, and from the facts and circumstances in evidence the jury might fairly infer that he was there aiding and abetting his father in what he did.
3. Complaint is also made that the court erred in permitting Lane to answer the following question: “What happened, if anything, that evening?” The answer was: “They had a fuss down there.” And in permitting the same witness to answer the question: “Who had a fuss?” The answer was: “J. C. Turner and his next brother.” These questions and answers were objected to as being irrelevant. Granting their irrelevancy, it is obvious that they alone were not harmful to the accused.
4. The only other grounds of the motion are that the verdict was contrary to law and the evidence, and without evidence to support it. In our opinion there was evidence to authorize the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.